Citation Nr: 1751984	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-15 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his February 2017 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  Although he has not been afforded a hearing, because the Board is granting the full benefit sought on appeal, there is no prejudice to the Veteran in proceeding to the merits of his claim.

The Board notes that the Veteran perfected an appeal of the issues of entitlement to service connection for gastroesophageal reflux disease; and entitlement to an initial rating in excess of 30 percent prior to February 10, 2016, and in excess of 70 percent thereafter, for service-connected PTSD.  In his March 2016 substantive appeals, he requested a videoconference hearing on those issues.  To date, a hearing has not been scheduled.  Therefore, the Board will defer consideration of the merits of those claims pending the requested hearing.


FINDING OF FACT

The medical evidence of record is in relative equipoise as to whether the Veteran's sleep apnea is aggravated by his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea as secondary to service-connected PTSD are met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Alternatively, service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Additionally, service connection may be established for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran claims entitlement to service connection for sleep apnea as secondary to his service-connected PTSD.  See May 2015 VA Form 21-4138, Statement in Support of Claim.

In support of his claim, the Veteran submitted a February 2015 letter from Dr. M.J.L. who noted that the Veteran had been diagnosed with sleep apnea in December 2014.  Dr. M.J.L. also noted the Veteran's diagnosis of PTSD.  Dr. M.J.L. opined that, based on competent medical evidence linking PTSD to sleep apnea, he was of the opinion that it was at least as likely as not that the Veteran's sleep apnea was secondary to his service-connected PTSD.  Specifically, Dr. M.J.L. concluded that his service-connected PTSD aggravated his sleep apnea beyond its natural progression.

In August 2015, the Veteran underwent a VA examination.  After noting the diagnosis of sleep apnea, the examiner opined that it was less likely than not that the Veteran's sleep apnea was proximately due to or the result of his service-connected PTSD.  The examiner reasoned that, although there were some medical research studies suggesting a relationship between sleep apnea and PTSD, the weight of the medical evidence demonstrated that there was no relationship between sleep apnea and PTSD.  The examiner noted that ongoing research was necessary in order to determine whether there was, in fact, a relationship between sleep apnea and PTSD.

In September 2015, the Veteran submitted a number of articles that discussed the relationship between PTSD and sleep disturbances, including sleep apnea.

Additionally, the Veteran submitted a September 2015 letter from Dr. T.M.C., who opined that the Veteran's sleep apnea was aggravated by his service-connected PTSD.  In support of his opinion, Dr. T.M.C. noted that medical literature, including the articles submitted by the Veteran, demonstrated a positive nexus between sleep apnea and PTSD.  Dr. T.M.C. further reasoned that medical and behavioral health literature showed that chronic activation of stress hormones due to PTSD was known to lead to neural sensitization leading to upper airway dysfunction, such as sleep apnea.  Functional syndromes such as non-restful sleep, disrupted sleep, waking at night, gasping/shortness of breath, daytime sleepiness overlapped with the symptoms of PTSD, which made the medical and behavioral health evidence applicable to the Veteran's PTSD and sleep apnea.

In February 2017, the Veteran submitted another opinion from Dr. T.M.C. who noted that the Veteran experienced disturbing dreams which caused him to wake up in the middle of the night and made it difficult for him to return to sleep.  Dr. T.M.C. also noted that, due to his hypersensitivity to touch, he was prone to waking up if the hose from his CPAP machine touched him while he was asleep.  Dr. T.M.C. then reiterated his September 2015 rationale that chronic activation of stress hormones due to PTSD was known to lead to neural sensitization leading to upper airway dysfunction, such as sleep apnea.

Based on the foregoing, the Board finds that the evidence in this case is in relative equipoise as to whether the Veteran's sleep apnea is secondary to his service-connected PTSD.  The February 2015 private opinion from Dr. M.J.L., the August 2015 VA examination report, and the September 2015 and January 2017 opinions from Dr. T.M.C. are all probative as they considered all of the pertinent evidence of record, including the Veteran's treatment records and the medical research discussing the relationship between PTSD and sleep apnea.  The August 2015 VA examination report and the September 2015 and January 2017 opinions from Dr. T.M.C. provide clear conclusions with supporting rationale as to whether the Veteran's  sleep apnea is secondary to his service-connected PTSD which allows the Board to make an informed decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Therefore, the Board finds that the evidence in this case is, at the very least, in relative equipoise as to whether the Veteran's sleep apnea has been aggravated by his service-connected PTSD.  Thus, service connection for sleep apnea is warranted on a secondary basis.  38 U.S.C. § 5107; Gilbert, supra.


ORDER

Service connection for sleep apnea as secondary to service-connected PTSD is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


